      Case 5:20-mj-02289 Document 2 Filed on 01/13/21 in TXSD Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                                 LAREDO DIVISION

IN THE MATTER OF THE SEARCH OF §
                               §
                               §                            CASE NO. 5:20-MJ-2289
                               §
503 EAST STREET, FALCON, TEXAS §

              MOTION TO UNSEAL SEARCH WARRANT AND AFFIDAVITS
                 AND FOR RETURN OF PROPERTY AS PER RULE 41

TO THE HONORABLE JUDGE OF SAID COURT:

       Now comes R-Tech Games, LLC, (hereinafter “Movant”) by and through its Manager,

Rodolfo Ricardo Villarreal, Jr, and files this Motion to Unseal all search and seizure warrant

affidavits that were filed for the issuance of the search warrant issued by U.S. Magistrate

Christopher dos Santos on November 20, 2020, which was executed on December 3, 2020 in the

above styled numbered causes and the return of property pursuant to Rule 41 of the Fed. R. Crim.

Procedure.

                                           I.
                                    MOTION TO UNSEAL

       1.       Movant is an aggrieved person pursuant to Federal Rules of Criminal Procedure

Rule 41(g) and files this motion requesting that the search and seizure warrants and accompanying

affidavit that have been issued against the place of business in this case be “unsealed” and made

available to the Movant for inspection and copying.

       2.       As grounds for unsealing the search and seizure warrant affidavits and return of

property are the following:

             a. The Defendant has a Fourth Amendment ground based on reasoning that a person

                whose property has been seized pursuant to a search warrant has a right under the
Case 5:20-mj-02289 Document 2 Filed on 01/13/21 in TXSD Page 2 of 4




      warrant clause of the Fourth Amendment to inspect and copy the affidavit upon

      which the warrant was issued.

   b. The Southern District of Texas Local Rules – General Order NO. 2004 –11

      provides that only those “a. unexecuted summonses or warrants of any kind (e.g.,

      search warrants, arrest warrants)” can be under seal.

   c. There are no compelling reasons to keep the executed warrants under seal. The

      Defendant has a “pre-charge” right to ask for relief under Rule 41 and without the

      affidavits it cannot be done.

   d. In a recent Fifth Circuit case, United States v Sealed Search Warrants, 868 F. 3rd

      385 (5th Cir. 2017) the Court held that there is a common law right to judicial

      records. The Court stated: “We hold that the qualified common law right of access

      can extend to an individual seeking to access pre-indictment search warrant

      materials, and the decision of whether access should be granted must be left to the

      discretion of the district court, upon the court's consideration of "the relevant facts

      and circumstances of the particular case." Nixon v. Warner Communications, Inc.,

      435 U.S. 589, 599 (1978).

                           Inventory List of Property

   e. Partial inventory lists that were left at the searched location reveal that many items

      were taken, but the information in the return is incomplete and unclear. See

      attached Inventory as Exhibit 1. Example: currency, 250 gaming machines, misc.

      documents, negotiable instruments, cell phones – 16, security camera DVR.

   f. The net effect is that the Government agents removed the items from the searched

      locations leaving Movant without inadequate information to determine the actual
      Case 5:20-mj-02289 Document 2 Filed on 01/13/21 in TXSD Page 3 of 4




              items taken. The intrusion by the government was major, but the information as to

              the items taken is inadequate.

                                            II.
                                        ARGUMENTS

       3.     It is clear that the Movant has a common law right to judicial records in addition to

the Fourth Amendment ground. All it’s based on reasoning that a person whose property has been

seized pursuant to a search warrant has a right under the warrant clause of the Fourth Amendment

to inspect and copy the affidavit upon with the warrant was issued. See United States v Sealed

Search Warrants, 868 F. 3rd 385 (5th Cir. 2017) and In re Search Warrant issued on April 26,

2004, 353 F. Supp. 2d 584, 591 (D.Md.2004).

                                           III.
                                   RELIEF REQUESTED

       4.     The Movant requests that the Court order the return of personal property as follows:

              1.      250 machines taken and/or seized;
              2.      A complete detailed Inventory of all property taken;
              3.      A complete copy of all Search and Seizure Warrants; and
              4.      A copy of any affidavits used to secure Search and Seizure Warrants.

       5.     That the Court order the government to produce all files and business records taken

during the search be copied and be returned to the Movant.

                                                    Respectfully submitted

                                                    /s/ Oscar A. Vela, Jr.
                                                    Oscar A. Vela, Jr.
                                                    Federal ID # 22481
                                                    State Bar No. 24004967
                                                    ovela@thevelafirm.com
      Case 5:20-mj-02289 Document 2 Filed on 01/13/21 in TXSD Page 4 of 4




                                                    THE VELA FIRM
                                                    6557 Metro Ct., Ste. 3
                                                    Laredo, Texas 78041
                                                    Telephone: (956) 568-0221
                                                    Facsimile: (956) 568-0052

                                                    Attorney for Movant

                                 CERTIFICATE OF SERVICE

       I certify that on this 13th day of January 2021, a true and correct copy of Movant’s Motion

to Unseal Search Warrant and Affidavits and for Return of Property as Per Rule 41 on all counsel

of record via ECF case system.

                                                    /s/ Oscar A. Vela, Jr.
                                                    Oscar A. Vela, Jr.

                             CERTIFICATE OF CONFERENCE

       I certify that on this 23rd day of December 2020, I requested a copy of the search warrant

affidavits and Assistant United States Attorney, Francisco Rodriguez did not agree to the release.

Mr. Rodriguez further advised counsel that he opposed any motion to unseal.

                                                    /s/ Oscar A. Vela, Jr.
                                                    Oscar A. Vela, Jr.
